Citation Nr: 1742010	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  15-06 867A	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Manila,
the Republic of the Philippines


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran had recognized guerilla service from December 1944 to April 1945.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the Veteran's March 2015 substantive appeal limits the appeal to the issue of entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.  


FINDING OF FACT

In July 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

In the present case, in July 2017, the Veteran withdrew his appeal.  He stated "I would like to formally withdraw or drop my appeal to the [Board]."  This is a clear and unambiguous withdrawal.   Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
RYAN T. KESSEL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


